United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 10, 2006

                                                           Charles R. Fulbruge III
                            No. 03-51426                           Clerk
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DACOBY DONSHA MCDOWELL,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. MO-03-CR-98-3
                       --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Dacoby Donsha McDowell

has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).         Our

independent review of the record, counsel’s brief, and McDowell’s

response shows that there are no nonfrivolous issues for appeal.

The record is insufficiently developed to allow consideration on

direct appeal of McDowell’s apparent claims of ineffective

assistance of counsel.    See United States v. Higdon, 832 F.2d

312, 313-14 (5th Cir. 1987).   Accordingly, without prejudice to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-51426
                                 -2-

McDowell’s right to file a motion pursuant to 28 U.S.C. § 2255,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and this appeal is

DISMISSED.   See 5TH CIR. R. 42.2.   McDowell’s request for new

appointed counsel is DENIED.